OPINION of the court, by
Judge Owsley.
This-, was an action of trespass assault and battery, prosecuted in the Madison circuit court, by the appellant against the appellee. The jury, upon the evidence given, found a verdict tor the appellee, and the appellant moved the court for a new trial, on the ground of the verdict being contrary to law and evidence. It appears from the evj-*543¿fence and the statement of the court in the bill, of exceptions, that the verdict was contrary to law and evidence, but that the damages which should have been recovered by the appellant were merely nominal.
In cases of tort, where the injury sustained is trifling and the damages merely nominal, although the finding of the jury may be contrary to evidence, yet a new trial should not be awarded.
It is therefore considered by the court, that the judgment of the court below be affirmed ; and that the ap pellee recover of the appellant his costs expended in this court.